FILED
                             NOT FOR PUBLICATION                            OCT 12 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN JOSEPH CATANZARITE,                         No. 10-16277

               Plaintiff - Appellant,            D.C. No. 3:07-cv-00677-WHA

  v.
                                                 MEMORANDUM *
R. HOREL, Acting Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    William H. Alsup, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       California state prisoner John Joseph Catanzarite appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

defendants violated his due process rights in connection with his indeterminate

detention in the Security Housing Unit (“SHU”). We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Bruce v. Ylst, 351 F.3d 1283, 1287 (9th Cir.

2003). We affirm.

      The district court properly granted summary judgment on Catanzarite’s

claim that his indeterminate SHU detention violated his due process rights because

prison officials afforded Catanzarite all of the process he was due under the

Fourteenth Amendment. See Toussaint v. McCarthy, 801 F.2d 1080, 1100-01,

1104 (9th Cir. 1986) (explaining due process procedures to which prisoners with

liberty interests in their placements are entitled, and noting that while some sort of

periodic review of an inmate’s continued segregated confinement is necessary, this

review does not require the submission of additional evidence), abrogated in part

on other grounds by Sandin v. Conner, 515 U.S. 472 (1995); see also Bruce, 351
F.3d at 1287 (holding that SHU confinement that manifests an “administrative

strategy designed to preserve order in the prison and protect the safety of all

inmates” need only be supported by “some evidence,” and noting that “the

assignment of inmates within the California prisons is essentially a matter of

administrative discretion” (citations and internal quotation marks omitted)).

      We do not consider Catanzarite’s contentions concerning alleged state-law

claims, which are raised for the first time on appeal. See Travelers Prop. Cas. Co.

of Am. v. ConocoPhillips Co., 546 F.3d 1142, 1146 (9th Cir. 2008).


                                           2                                      10-16277
Catanzarite’s remaining contentions are unpersuasive.

AFFIRMED.




                                  3                     10-16277